DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-19, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 recites “The computer-implements method”. This is a minor typographical error and needs to be amended to recite “computer-implemented”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
4.	Under Step 1 of the two-part analysis from Alice Corp, the claim(s) 1 & 15 are directed to a process (an act or step, or a series of acts or steps) and a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) – see claim 19 Thus, each of the claims falls within one of the four statutory categories.
5.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
6.	Claim 19 which is representative of claim 1 and 15 recites:
“creating the first user record for a first user and storing first user data associated with the first user in the first user record”, “receiving from a second user, first user core value input for each of a plurality of first user core values about the first user”, “storing, in the first user record, the first user core value input associated with first user”, “calculating the first user rating based on the first user core value input from at least one-second user”, “increasing, by a predetermined amount, the first user rating upon receiving completion data of an improvement action by the first user.”
The limitations as drafted under their broadest reasonable interpretation fall within the “certain methods of organizing human activity” groupings of abstract ideas because the claims describe a process for allowing a second user to provide feedback regarding a first user to calculate a rating for the first user and allowing the first user to interact with suggestions for training to improve their rating encompasses concepts related to "managing personal behavior or relationships or interactions between people" (i.e., social activities, teaching, and following rules or instructions. See MPEP 2106.04(a)(2)
Applicant’s specification in ¶ 0007 emphasizes companies and organizations spend countless hours attempting to generate metrics and analytics relating to social interactions occurring within local communities and the social world altogether. However, a commonly associated issue is the inability to extract data specific to particular social interactions and generate metrics or analytics representing how the particular social interactions affect the involved individuals, along with a system utilizing these metrics or analytics in the form of a connected network. In other words, there is a demand for a centralized system or platform configured to acquire data associated with a particular individual and their interactions with other individuals in order to generate metrics or analytics associated with the particular individual that reflects their moral character or other attributes such as timeliness, cleanliness, etc. Furthermore, the generated metrics and analytics should be configured to account for other character assessments associated with the particular individuals and be maintained on a profile in order to provide the public with assessments necessary to draw conclusions regarding the particular individual. Therefore, there exists a 
	
	As such, the limitations describe managing the personal behavior of the first user by revealing the calculated rating to the first user and providing instructions for the first user to follow to improve their rating.  Similarly, the limitations also involve managing the behavior of the second user because the limitations pertain to steps the second user has to follow for inputting core values that pertain to interactions and/or experiences with the first user. Therefore, the limitations can be reasonably characterized as falling within the certain methods of organizing human activity grouping. As such, these steps as recited in the claim(s) are considered an abstract idea. 
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of:  “a system”, “a communications network”,  “a database”, “a memory”, “a processor”, “remote computing device” are tools to implement the abstract idea and do not render the claims patent eligible because the claims require no more than generic computer components (¶ 0066-0067) performing functions that correspond to acts required to carry out the abstract idea.  To further support this conclusion.  See MPEP 2106.05 (f)
The other additional elements of: “providing, to at least one of a first user remote computing device and the second user remote computing device, a first user profile having a first graphical representation of the first user rating” and “providing, a plurality of second graphical representations each suggesting an emotion for the second user to select to provide the least one first user core value input of the first user and wherein each second graphical representation is assigned a predetermined worth” all See MPEP 2106.05 (g)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of  “a system”, “a communications network”,  “a database”, “a memory”, “a processor”, “remote computing device” are adding the words “apply it” with 
The other additional elements of: “providing, to at least one of a first user remote computing device and the second user remote computing device, a first user profile having a first graphical representation of the first user rating” and “providing, a plurality of second graphical representations each suggesting an emotion for the second user to select to provide the least one first user core value input of the first user and wherein each second graphical representation is assigned a predetermined worth”” were considered to be extra solution activity in Step 2A – Prong Two.  
However, the, the OIP Techs and Versata Dev. Group court decisions cited in MPEP 2106.05 (d)(II) indicated that “present offers and gathering statistics”, “determining an estimated outcome and setting a price” and “arranging a hierarchy of groups and sorting information”  are well-understood, routine, conventional functions when claimed in a merely generic manner.  Thus, the conclusion that the “providing” steps is/are well-understood, routine, conventional activity is fully supported under Berkheimer Option 2.  Therefore, the analysis concludes the claims are ineligible at Step 2B.
8.	Claims 2-14 and 16-18 are dependent of claims 1, 15, and 19. 
Claims 2 and 16 recite “wherein the first user rating for each first user core value is defined as a first function of the first user core value input received the total number of core values, and the total number of second users providing first user core value input.”, Claim 4 recites “wherein the first graphical representation is displayed as a percentage value.”, Claim 5 recites “wherein the first graphical representation is displayed as at Claims 8, 9 and 18 recite “counting as a first user interaction each time the first user accepts the approval message from one of the second users and storing the total number of first user interactions in the first user record”, “receiving filtering criteria, over the communications network, from the second user remote computing device; determining the first users matching the filtering criteria received; calculating a first user listing score for each of the first users matching the filtering criteria received, wherein the first user listing score is a second function of the first user rating and user interactions; and, displaying on at least one of the first user remote computing device and second user remote computing device, a list of first users profiles matching the filtering criteria and wherein the list is arranged in a predetermined pattern corresponding to each first user listing score.”, Claim 10 recites “wherein the first user data comprise at least one of a first user first name, a first user last name, a first user telephone number, a first user email address, a first user physical mailing address, and, a first user password, a first user occupation, a first user age and a first user sex, number of first user interactions and a first user listing score.”, Claim 11 recites “wherein the first user rating is not provided to, at least one of the first user computing device and second user computing device until first user core value input is received from at least a predetermined minimum threshold of second user remote computing devices.”, Claims 12 and 17 recite “increasing, by a predetermined amount, the first user rating upon receiving completion data of an improvement action by the first user.”, Claim 13 recites “wherein an improvement action is at least one of a course, an event, and an exercise.”, Claim 14 recites “wherein the completion data is provided by a Claim 3 recites “providing, over the communications network to the second user remote computing device, a plurality of second graphical representations each providing an impression related to value for the second user to select to provide the least one first user core value input of the first user and wherein each second graphical representation is assigned a predetermined value.”, Claim 6 recites “wherein the second user selects the second graphical representations with a swipe or swiping gesture, push or other means of indicating a second user preference on a screen of the second user remote computing device.”, Claim 7 recites “receiving from the second user computing device a request message to interact with a particular first user; sending to the particular first user's first user remote computing the request message for the first user to at least one of accept and reject the request message to interact; receiving from the particular first user's first user computing device at least one of a denial message and approval message; if the denial message is received, then denying access by the second user computing device to the particular first user's first user profile so that the second user cannot provide first user core value input; and, if the approval message is received, allowing access by the second user computing device to the particular first user's user profile so that the second user may provide first user core value input adds insignificant extra solution activity to the judicial exception (i.e., data gathering and output).  Accordingly, the dependent claims do not include any additional elements that provide an inventive concept or integrate the abstract idea into a practical application. 
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-2, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2016/0314129 A1).

With respect to claim 1, Li discloses 
a computer-implemented method for providing human relation improvement (¶ 0028: discloses a system for dynamic network validation is provided.),
wherein the method comprises:
creating a first user record for a first user and storing first user data associated with the first user in the first user record (¶ 0035-0039: discloses at step 201, network profile information 223 is stored in a de-serialized data structure 221. The network profile information corresponds to a first network profile and may be a user profile on a social networking service. The network profile information 223 comprises one or more personality traits 225 corresponding to the first user.  The network profile information 223 additionally or alternatively comprises user data 229 corresponding to the first user including age, gender, body type, height, location of residence, education history, occupation, number of children, personal interests, and religious beliefs.); 
step 209 the network profile information 223 is displayed at a second client device. At step 211, validation information 241 corresponding to the network profile information 223 is received from the second client device.  The validation information 241 includes one or more personality traits corresponding to the first user including a dominant personality trait, a narration relating to the first user, and a verification of the user data corresponding to the first user. The Examiner notes the Applicant’s Specification [¶ 0047] describes a core value as a representation or subset of a personality attribute, temperament, assessment, evaluation, or quality of a particular individual, thus the validation information 241 meets the limitation as claimed.) ; 
storing, in the first user record, the first user core value input associated with first user (¶ 0047: discloses at step 215, the validation information 241 which represents one or more personality traits corresponding to the first user including a dominant personality trait, a narration relating to the first user, and a verification of the user data corresponding to the first user is stored in an array of the de-serialized data structure); 
calculating the first user rating based on the first user core value input from at least one-second user remote computing device (¶ 0057: discloses if both input from more than one reviewer is received and dater input is received…the method will compute dater’s personality profile using all defined reviewer and user input.);
providing, to at least one of a first user remote computing device and the second user remote computing device, a first user profile having a first graphical representation step 219, the aggregated stored validation information are input into an algorithm.  The algorithm 245 is configured to integrate one or more personality traits and/or user data of network profile information with one or more weighted data items. Further, output of the algorithm is used to generate a first validated network profile.)

With respect to claim 2, Li discloses the computer-implemented method for providing human relation improvement of claim 1, 
wherein the first user rating for each first user core value is defined as a first function of the first user core value input received the total number of core values, and the total number of second users providing first user core value input. (¶ 0057: Li discloses a predetermined protocol is implemented based on the number of reviews and reviewer roles…the method will compute dater’s personality profile using all defined reviewer input and user input.)

With respect to claim 10, Li discloses the computer-implemented method for providing human relation improvement of claim 1, wherein the first user data comprise at least one of a first user first name, a first user last name, a first user telephone number, a first user email address, a first user physical mailing address (¶ 0039: Li discloses location of residence), and, a first user password, a first user occupation (¶ 0039: Li discloses occupation), a first user age (¶ 0039: Li discloses age) and a first user sex (¶ 0039: Li discloses gender), number of first user interactions and a first user listing score.

With respect to claim 11, Li discloses the computer-implemented method for providing human relation improvement of claim 1, 
wherein the first user rating is not provided to, at least one of the first user computing device and second user computing device until first user core value input is received from at least a predetermined minimum threshold of second user remote computing devices. (¶ 0057: discloses if input from one or less than one reviewer is received and no data input corresponding to personality traits has been received the method 300 does not compute dater’s personality profile and ends.) 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0314129 A1) in view of Narula (US 2021/0056643 A1)

With respect to claim 3, Li does not explicitly disclose the computer-implemented method for providing human relation improvement of claim 2, 
However, Narula which is pertinent in art to the claimed invention is related to rating interfaces and techniques as applied to providing and measuring dynamic self-awareness metrics for human networks. (¶ 0002)
wherein the method further comprises providing, over the communications network to the second user remote computing device, a plurality of second graphical representations each providing an impression related to value for the second user to select to provide the least one first user core value input of the first user (Fig. 3, ¶ 0037-0041: discloses user interface 300 is configured to receive user-provided selections corresponding to ratings of a peer within the chart.  The user interface includes a third selection 320, a fourth selection 322, and a firth selection 324 in the form of user interface elements, i.e., a circle or dot, manipulatable by the user to rate a peer.)  and wherein each second graphical representation is assigned a predetermined value. (Fig. 3, ¶ 0037-0041: discloses selections 320, 322, 324 are converted into a numerical value)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li, to include the features of providing, over the communications network to the second user remote computing device, a plurality of second graphical representations each providing an impression 

With respect to claim 6, Li does not explicitly disclose the computer-implements method for providing human relation improvement of claim 2, 
However, Narula discloses:
wherein the second user selects the second graphical representations with a swipe or swiping gesture, push or other means of indicating a second user preference on a screen of the second user remote computing device. (Fig. 3, ¶ 0037-0038: discloses the user interface 300 is configured to receive user-provided selections corresponding to ratings of a peer.  The user interface 300 includes a third selection 320, a fourth selection 322, and a fifth selection 324 in the form of user interface elements manipulatable by the user to rate a peer, i.e., by dragging-and-dropping to a location on the group rating user interface corresponding to the rating.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li, to include the features of wherein the second user selects the second graphical representations with a swipe or swiping gesture, push or other means of indicating a second user preference on a screen of the second user remote computing device, as disclosed by Narula to achieve 

14.	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0314129 A1) in view of Siegrist (US 2012/0117476 A1).

With respect to claims 4 and 5, Li does not explicitly disclose the computer-implemented method for providing human relation improvement,
However, Siegrist which is pertinent in art to the claimed invention is related an interactive interface having a dashboard appearance that assists healthcare providers in tracking and analyzing comprehensive data sets and also comparing their respective performance. (¶ 0002)
wherein the first graphical representation is displayed as a percentage value (¶ 0021, 0024-0026: discloses dart chart 50 provides the user with a graphical representation of their performance across various categories…essentially dart chart 50 is a graphical representation of the percentile ranks for the user.) and 
wherein the first graphical representation is displayed as at least a partially enclosed ring wherein the shape of the ring corresponds with the percentage value. (¶ 0021, 0024-0026: discloses dart chart 50 is designed to look like a dartboard in combination with circular representations 51 allows the user to quickly access his/her performance in the designated categories.  The color-coding of each circular 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li, to include the features of wherein the first graphical representation is displayed as a percentage value and wherein the first graphical representation is displayed as at least a partially enclosed ring wherein the shape of the ring corresponds with the percentage value, as disclosed by Siegrist to achieve the claimed invention.  As disclosed by Siegrist, the motivation for the combination would have been to provide a reference guide that is color-coded and percentage based so users can achieve a quick understanding of the experiences from others that interacted with the user. (¶ 0003-0004, 0021)

15.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0314129 A1) in view of Anerella (WO 2020/210102).

With respect to claim 7, Li does not explicitly disclose the computer-implemented method for providing human relation improvement of claim 1, 
However, Anerella which is pertinent in art to the claimed invention is related to a user engagement system for detecting co-user engagement. (abstract)
wherein the method further comprises: 
receiving from the second user computing device a request message to interact with a particular first user (¶ 0069: discloses messages sent with the networking system 
sending to the particular first user's first user remote computing the request message for the first user to at least one of accept and reject the request message to interact (¶ 0070: discloses a message request to the user includes a message sent by the co-user along with options for the user to accept or decline the message.);
 receiving from the particular first user's first user computing device at least one of a denial message and approval message (¶ 0019: discloses a plurality of options to accept or decline the first message request.); 
if the denial message is received, then denying access by the second user computing device to the particular first user's first user profile so that the second user cannot provide first user core value input (¶ 0019, 0076: discloses declined message request from the user.); and, if the approval message is received, allowing access by the second user computing device to the particular first user's user profile so that the second user may provide first user core value input. (¶ 0159: discloses based on detecting the user selecting the selectable option 610 to accept the message request the user engagement system can enable the user to actively engage with the co-user.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Li, to include the steps for interacting with a message request, as disclosed by Anerella to achieve the claimed invention.  As disclosed by Anerella, the motivation for the combination would have 

With respect to claim 8, the combination of Li and Anerella discloses the computer-implemented method for providing human relation improvement of claim 7, 
wherein the method further includes counting as a first user interaction each time the first user accepts the approval message from one of the second users (¶ 0072, 0124: Anerella discloses accepting  a message request from co-user within the networking system.) and storing the total number of first user interactions in the first user record. (¶ 0075: Anerella discloses the user engagement system can aggregate or combine interactions by users.)

With respect to claim 9, the combination of Li and Anerella discloses the computer-implemented method for providing human relation improvement of claim 8, wherein the system further comprises:
receiving filtering criteria, over the communications network, from the second user remote computing device (¶ 0090, 0093: Li discloses input from user B is retrieved which includes user preferences corresponding to user B.); 
determining the first users matching the filtering criteria received (¶ 0094, 0098: Li discloses once retrieved network profile is created from the input.); 
calculating a first user listing score for each of the first users matching the filtering criteria received (¶ 0099: Li discloses a match score is calculated based on the user preferences of user B.), wherein the first user listing score is a second function of 
displaying on at least one of the first user remote computing device and second user remote computing device, a list of first users profiles matching the filtering criteria  (¶ 0094: Li discloses user profiled data is displayed and visible to other users of the system.) and wherein the list is arranged in a predetermined pattern corresponding to each first user listing score. (¶ 0087: discloses the first and second profiles are matched if one or more of the scores are greater than a predetermined value.)

16.	Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0314129 A1) in view of Jarrett (US 2016/0196534)

With respect to claim 12, Li does not explicitly disclose the computer-implemented method for providing human relation improvement of claim 1, 
However, Jarrett which is pertinent in art to the claimed invention to a training, tracking, and placement system. (abstract)
wherein the method further increasing, by a predetermined amount, the first user rating upon receiving completion data of an improvement action by the first user. (¶ 0069, 0072, 0075, 0081-0082, 0103: discloses the competence score may be updated during or after the job seeker completes training activities.  Based at least in part on receiving data indicating that the job seeker successfully completed one or more training activities positively adjusting one or more scores corresponding to one or more 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li, to include increasing, by a predetermined amount, the first user rating upon receiving completion data of an improvement action by the first user, as disclosed by Jarrett to achieve the claimed invention.  As disclosed by Jarrett, the motivation for the combination would have been for allowing a user to improve their competency with respect to aptitude, proficiency, expertise, and/or the ability to perform one or more skills. (¶ 0035) 

With respect to claim 13, the combination of Li and Jarrett discloses the computer-implemented method for providing human relation improvement of claim 12, 
wherein an improvement action is at least one of a course, an event, and an exercise. (¶ 0069, 0072, 0075, 0081-0082, 0103:  Jarrett discloses the training activities include in-person training programs, i.e., workshops, classes, retreats, etc. and/or online training exercises and/or projects.)

With respect to claim 14, the combination of Li and Jarrett discloses the computer-implemented method for providing human relation improvement of claim 12, 
wherein the completion data is provided by a provider remote computing device. (¶ 0045, 0069, 0072, 0075, 0081-0082, 0103: Jarrett discloses the service provider 102 may perform diagnostic assessments to determine competence scores associated with 

17.	Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0314129 A1) in view of Narula (US 2021/0056643 A1) in further view of Jarrett (US 2016/0196534).

With respect to claims 15, 17, and 19, Li discloses 
a computer implemented and system, over a communications network, for providing human relation improvement (¶ 0028: discloses a system for dynamic network validation is provided.), 
wherein the system comprises: 
a database for storing a plurality of at least first user records (¶ 0035-0039: discloses a de-serialized data structure 221 for storing network profile information 223); 
a memory (¶ 0106: discloses a memory 603); 
a processor (¶ 0106: discloses a processor) configured for: 
creating the first user record for a first user and storing first user data associated with the first user in the first user record (¶ 0035-0039: discloses at step 201, network profile information 223 is stored in a de-serialized data structure 221. The network profile information corresponds to a first network profile and may be a user profile on a social networking service. The network profile information 223 comprises one or more personality traits 225 corresponding to the first user.  The network profile information 223 additionally or alternatively comprises user data 229 corresponding to the first user 
receiving, over a communications network, from a second user remote computing device, first user core value input for each of a plurality of first user core values about the first user (¶ 0043-0045, 0047, 0054: discloses at step 209 the network profile information 223 is displayed at a second client device. At step 211, validation information 241 corresponding to the network profile information 223 is received from the second client device.  The validation information 241 includes one or more personality traits corresponding to the first user including a dominant personality trait, a narration relating to the first user, and a verification of the user data corresponding to the first user. The Examiner notes the Applicant’s Specification [¶ 0047] describes a core value as a representation or subset of a personality attribute, temperament, assessment, evaluation, or quality of a particular individual, thus the validation information 241 meets the limitation as claimed.); 
storing, in the first user record, the first user core value input associated with first user (¶ 0047: discloses at step 215, the validation information 241 which represents one or more personality traits corresponding to the first user including a dominant personality trait, a narration relating to the first user, and a verification of the user data corresponding to the first user is stored in an array of the de-serialized data structure); 
calculating the first user rating based on the first user core value input from at least one-second user remote computing device (¶ 0057: discloses if both input from more than one reviewer is received and dater input is received…the method will compute dater’s personality profile using all defined reviewer and user input.); and,
step 219, the aggregated stored validation information are input into an algorithm.  The algorithm 245 is configured to integrate one or more personality traits and/or user data of network profile information with one or more weighted data items. Further, output of the algorithm is used to generate a first validated network profile.);
Li does not explicitly disclose the following limitations. However, Narula which is pertinent in art to the claimed invention is related to rating interfaces and techniques as applied to providing and measuring dynamic self-awareness metrics for human networks. (¶ 0002)
providing, a plurality of second graphical representations each suggesting an emotion for the second user to select to provide the least one first user core value input of the first user  (Fig. 3, ¶ 0037-0041: discloses user interface 300 is configured to receive user-provided selections corresponding to ratings of a peer within the chart.  The user interface includes a third selection 320, a fourth selection 322, and a firth selection 324 in the form of user interface elements, i.e., a circle or dot, manipulatable by the user to rate a peer.) and wherein each second graphical representation is assigned a predetermined worth (Fig. 3, ¶ 0037-0041: discloses selections 320, 322, 324 are converted into a numerical value)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Bilinski, to include the features of providing, a plurality of second graphical representations each 
The combination of Li and Narula does not explicitly disclose the following limitations. However, Jarrett which is pertinent in art to the claimed invention to a training, tracking, and placement system. (abstract)
increasing, by a predetermined amount, the first user rating upon receiving completion data of an improvement action by the first user. (¶ 0069, 0072, 0075, 0081-0082, 0103: discloses the competence score may be updated during or after the job seeker completes training activities.  Based at least in part on receiving data indicating that the job seeker successfully completed one or more training activities positively adjusting one or more scores corresponding to one or more skills which the training activities pertained.  The competency module 2002 may increase the score associated with the skill teamwork by a predetermined value.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li and Narula, to include increasing, by a predetermined amount, the first user rating upon receiving completion data of an improvement action by the first user, as disclosed by Jarrett to achieve the claimed invention.  As disclosed by Jarrett, the motivation for the combination would have been for allowing a user to improve their competency with 

With respect to claim 16, the combination of Li, Narula, and Jarrett discloses the computer-implemented method for providing human relation improvement of claim 15, 
wherein the first user rating for each first user core value is defined as a first function of the first user core value input received the total number of core values, and the total number of second users providing first user core value input. (¶ 0057: Li discloses a predetermined protocol is implemented based on the number of reviews and reviewer roles…the method will compute dater’s personality profile using all defined reviewer input and user input.)

18.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0314129 A1) in view of Narula (US 2021/0056643 A1) in view of Jarrett (US 2016/0196534) in further view of Anerella (WO 2020/210102).

With respect to claim 18, the combination of Li, Narula, and Jarrett discloses the computer-implemented method for providing human relation improvement, 
receiving filtering criteria, over the communications network, from the second user remote computing device (¶ 0090, 0093: Li discloses input from user B is retrieved which includes user preferences corresponding to user B.), wherein the filtering criteria comprises at least one of the first user data; determining the first users matching the 
The combination of references do not explicitly disclose the following limitations. However, Anerella discloses:
wherein the method further comprises:
counting as a first user interaction each time the first user accepts an approval message from one of the second users (¶ 0072, 0124: discloses accepting a message request from co-user within the networking system.) and storing the total number of first user interactions in the first user record (¶ 0075: discloses the user engagement system can aggregate or combine interactions by users.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li, Narula, and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bilinski (US 8,793,255 B1) – cols. 3-4:65-26: discloses the social application 103 generates a reputation score based in part on data describing user interactions including social acknowledgements and user generated content such as posts, ratings, reviews, and comments. The reputation score measures trustworthiness of a user based at least in part on user interaction associated with the user.  The more the user engages in user interactions in appropriate ways, the more trustworthy the user tends to be and the higher the reputation score.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629